Case 20-02165-CMB            Doc 32    Filed 04/19/21 Entered 04/19/21 17:38:31          Desc Main
                                      Document      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

THE INGROS FAMILY LLC,                                Bankruptcy No. 20-22606-CMB

                Debtor.                               Adversary No. 20-02165-CMB

ENTERPRISE BANK,                                      Chapter 11

                Plaintiff,                            Related to Doc. No. 9, 24, 25

         vs.

THE INGROS FAMILY LLC a/k/a
INGROS FAMILY LLC and RYAN
SHARBONNO,

                Defendants.

                          STATUS REPORT AS OF APRIL 19, 2021

         There have been discussions but it does not appear that the parties are any further

ahead than as reported in the last Status Report.



                                                      THOMAS E. REILLY, P.C.

Dated: 04/19/2021                              By:    /s/ Thomas E. Reilly
                                                      Thomas E. Reilly, Esquire
                                                      Pa. I.D. #25832
                                                      1468 Laurel Drive
                                                      Sewickley, PA 15143
                                                      (724) 933-3500
                                                      (724) 933-3505 (fax)
                                                      tereilly@tomreillylaw.com
